          Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

    (1) UNION PACIFIC RAILROAD                      )
    COMPANY, a Delaware corporation,                )
                                                    )
                  Plaintiff,                        )
                                                    )
    vs.                                             )   Case No. CIV-18-350-PRW
                                                    )
    (2) VANESSA SANDUSKY,                           )
                                                    )
                  Defendant.                        )

                                            ORDER

          Defendant Vanessa Sandusky filed various motions taking issue with Plaintiff

Union Pacific Railroad Company’s responses to her issued discovery (Dkts. 55, 56, 82).

Just prior to a scheduled hearing to resolve the motions, UPRC agreed to supplement its

discovery responses. The Court directed the parties to tell it what, if anything, remained at

issue following UPRC’s supplemental responses. Sandusky complains that most of the

defects in UPRC’s responses remain. The Court addresses the remaining disputes below.

          Interrogatories

          Sandusky contends that UPRC’s failure to withdraw any of its original objections

leaves the issues raised in the motion to compel still live. Sandusky asks the Court to

overrule UPRC’s objections and order UPRC to fully answer the interrogatories.

          Generally speaking, if a party wishes to object to an interrogatory, it must state the

grounds for doing so with specificity.1 The objecting party “must explain how the objection



1
    Fed. R. Civ. P. 33(b)(4).

                                                1
          Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 2 of 16




applies,” and the court has the discretion to disregard a general objection or deem the

objection waived.2 Importantly, the objecting party must “answer anything outside of the

scope of the objection.”3

          Also relevant here, under Rule 33(d), a party has the option to respond to an

interrogatory by specifying business records if the burden of determining the answer would

be “substantially the same for either party” and the responding party provides “sufficient

detail to enable the [requesting] party to locate and identify [the records] as readily as the

responding party could.” If the responding party chooses to invoke 33(d), it “must identify

its own records;” the responding party cannot invoke Rule 33(d) to direct the requesting

party to the requesting party’s own records or a third party’s records.4

          Interrogatory No. 1

          Sandusky requests UPRC to identify who answered each request for admission and

each interrogatory, and which request or interrogatory they answered. UPRC objects

because the request “seeks information beyond what is required by the Oklahoma

Discovery Code” and is not relevant or likely to lead to the discovery of admissible

evidence. In its supplement, UPRC provides a list of people without identifying which

requests each person answered.




2
 Steven S. Gensler & Lumen N. Mulligan, Federal Rules of Civil Procedure, Rules and
Commentary V. Rule 33 (Feb. 2020 Update).
3
    Id.
4
    Gensler & Lumen, supra, V. Rule 33.

                                              2
       Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 3 of 16




       UPRC’s general objection and failure to answer anything outside of the scope of the

objection are without merit. UPRC’s objection is overruled and UPRC is ordered to fully

answer the interrogatory by specifically stating to which request and/or interrogatory each

answer corresponds, and to do so within seven days of the date of this order.

       Interrogatory No. 2

       Sandusky asks UPRC to identify who gathered documents requested in the requests

for production and which documents were gathered by each person. UPRC objects for the

same reasons as it did to Interrogatory No. 1. In its supplemental response, UPRC identifies

Erica Ben, but Sandusky objects that she is not railroad personnel, which is what the

interrogatory requested. UPRC explains that Ms. Ben is, in fact, railroad personnel.

Sandusky’s motion to compel as to Interrogatory No. 2 is accordingly denied.

       Interrogatory No. 3

       Interrogatory No. 3 seeks all facts that explain UPRC’s responses to each request

for admission that is not an unconditional admission. UPRC objects that phrases in the

interrogatory, like “in detail” and “all facts,” are overly broad. UPRC did not supplement

this response. Instead, it asserts that it supplemented its responses to the requests for

admission and provided the information in those responses.

       UPRC does not provide a specific and persuasive explanation for its objection, and

it does not answer with information outside of the scope of its objection. Moreover,

UPRC’s reference to other discovery answers is insufficient. UPRC’s objection is

accordingly overruled and UPRC is ordered to fully answer the interrogatory within seven

days of the date of this order.

                                             3
        Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 4 of 16




        Interrogatory No. 4

        Sandusky requests information concerning plans implemented to remediate her

property. UPRC referred her to the reports that she and her predecessors previously

received from the Oklahoma Department of Environmental Quality. UPRC’s supplement

includes a table with document names, summaries of plans, and dates. The supplement thus

fully answers the interrogatory and Sandusky’s motion to compel is denied.

        Interrogatory No. 5

        Interrogatory No. 5 requests information concerning UPRC’s employees with

factual knowledge of the pollution, UPRC’s efforts to remediate and control the pollution,

and UPRC’s efforts to restore Sandusky’s property. UPRC objects that the phrase “and/or

restoring the water aquifer” is overly broad and vague, but it provides the names of some

employees without any of the specific information requested. UPRC supplemented its

response with the names, dates, and titles of the employees, as well as each employee’s

role as it relates to the site.

        UPRC’s objection is overruled because the interrogatory is limited in scope to

matters relating to the spilled pollution at the crux of this dispute. UPRC is ordered to fully

answer the interrogatory by including each listed employee’s knowledge of facts related to

the actions and/or omissions of UPRC in remediating the spilled pollution at the property,

controlling the migration of the spilled pollution, and/or restoring the water aquifer on the

property, and to do so within seven days of the date of this order.




                                              4
         Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 5 of 16




         Interrogatory No. 7

         Sandusky asks UPRC to identify all persons with knowledge of facts relating to the

Settlement Agreement and to describe that knowledge in detail. UPRC makes a general

objection that this information is protected by the attorney client privilege and work

product doctrine, and then states that the parties to the Settlement Agreement and their

counsel have knowledge of the facts relating to the Settlement Agreement. UPRC

supplements this response with a list of people and their titles.

         Again, UPRC’s general objection with no specific explanation of why the privilege

or doctrine applies to the responsive materials is insufficient. Moreover, UPRC has not

identified what knowledge of the relevant facts is possessed by each person it listed.

UPRC’s objection is accordingly overruled and UPRC is ordered to fully answer the

interrogatory within seven days of the date of this order.

         Interrogatory No. 8

         Sandusky asks UPRC to identify specific instances when UPRC requested access to

Sandusky’s property and she denied it access. UPRC informs the Court that it will

supplement its response. UPRC is ordered to do so within seven days of the date of this

order.

         Interrogatory No. 11

         Interrogatory No. 11 seeks information concerning UPRC’s success in remediating

Sandusky’s property. UPRC objects to this interrogatory as overly broad and vague, then

refers Sandusky to documents and reports submitted to the ODEQ. In its supplement,



                                              5
          Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 6 of 16




UPRC adds that the remediation work is “ongoing in areas where [UPRC] has access,” and

refers Sandusky to its supplemental response to Interrogatory No. 4.

          UPRC has made no real attempt to answer this interrogatory. The term “success” in

this context is in no way confusing—it refers to successes in remediation of the pollution.

Moreover, UPRC improperly refers to third-party documents and another interrogatory

answer, and even then, it does not specify which portions of the “many documents and

reports submitted to ODEQ” are responsive to this interrogatory. UPRC’s objection is

overruled and UPRC is ordered to fully answer the interrogatory within seven days of the

date of this order.

          Requests for Admission

          Sandusky asserts that UPRC’s supplemental responses to her requests for admission

generally suffer from the same legal defects as its initial responses. She also argues that

UPRC cannot change admissions to denials and vice versa without leave of court.

          If a responding party chooses not to admit to a Request for Admission, then it must

“specifically deny it or state in detail why the [responding] party cannot admit or deny it.” 5

A responding party may object by stating the grounds for objection.6 If the court finds that

an objection is not justified, then it “must order that an answer be served.”7 If the Court




5
    Fed. R. Civ. P. 36(a)(4).
6
    Id. 36(a)(5).
7
    Id.

                                               6
          Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 7 of 16




finds that an answer does not comply with Rule 36, then it “may order either that the matter

is admitted or that an amended answer be served.”8

          RFA No. 4

          This request asks UPRC to admit to submitting the Remedial Action Work Plan to

ODEQ with goals of reducing CT to no greater than maximum contaminant levels and

limiting migration of CT into groundwater. UPRC originally admitted to submitting the

document and that the document “states what is stated therein” but denied the RFA as to

anything inconsistent with the document. In its supplement, UPRC denies the RFA, but

then provides its own characterization of the plan, which it then admits. While UPRC

claims there is “nothing evasive about its response,” the Court disagrees. UPRC must either

straightforwardly admit or deny the RFA, and it is hereby ordered to do so within seven

days of the date of this order.

          RFA No. 5

          RFA No. 5 asks UPRC to admit that it and the ODEQ knew when the Consent

Agreement and Final Order for Site Remediation was approved in 1995 that groundwater

had been contaminated and remediation would require controlling migration of

contaminated groundwater and restoring the aquifer to a level no greater than the maximum

contaminant levels for CT. UPRC admitted that the CAFO “states what is written therein”

and that part of the remediation efforts would be directed to limiting the spread of the

released material and reducing the levels of contaminants from the release in the



8
    Id.

                                             7
       Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 8 of 16




groundwater. In its supplement, UPRC changes its admission to a denial and explains

specifically what it knew.

       The Court denies Sandusky’s motion to deem this RFA admitted because the RFA

is complex, so UPRC’s denial is technically warranted. In addition, UPRC strives to

provide the relevant information by explaining its denial but also what specific information

it had. Finally, the Court disagrees that UPRC needed leave to change its admission to a

denial, as UPRC had permission to supplement its responses.

       RFA No. 6

       RFA No. 6 asks UPRC to admit that the CAFO included a work plan to remediate

the spilled pollution in order to achieve the regulatory goals. Initially UPRC admitted that

“the CAFO states what is written therein.” Then UPRC supplemented its response,

admitting and denying the RFA in part, and then explaining in detail its admission but

explaining nothing about its denial. Due to UPRC’s failure to specifically deny parts of the

RFA, UPRC is ordered to supplement its response and specifically identify which parts of

the RFA it is denying, and to do so within seven days of the date of this order.

       RFA No. 7

       RFA No. 7 seeks an admission that prior to the filing of this lawsuit, the Spilled

Pollution was not fully remediated by UPRC in accordance with any plan of remediation

to the satisfaction of regulatory goals. UPRC denied this RFA and stated that its efforts

have been hampered by Sandusky’s refusal to allow UPRC access to her property. In its

supplement, UPRC changes its denial to an admission then includes additional statements

that appear to qualify its admission. Although UPRC alludes to ambiguity and that its

                                             8
       Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 9 of 16




answer includes a partial denial, it is unclear what portions of the RFA UPRC attempts to

deny. As a result, UPRC must supplement its answer and specify exactly what parts of the

request it is denying, and it must do so within seven days of the date of this order.

       RFA No. 9

       RFA No. 9 requests UPRC to admit that the air sparge and vapor extraction system

implemented failed to fully remediate the Spilled Pollution, control migration of

contaminated groundwater, or restore groundwater aquifer to a level greater than the

maximum contaminant levels for CT. UPRC objected to the RFA as vague because it is

unclear what is meant by “fully remediate the Spilled Pollution,” then “admitt[ed] what it

has stated to the ODEQ in the relevant reports.” In its supplement, UPRC admits that the

system had some initial results that were effective, but ultimately effectiveness decreased

over time, and denies the rest of the request.

       UPRC’s objection to vagueness is overruled. “Spilled Pollution” is a defined term

in the RFAs, and the meaning of “remediation” is clear; it is even used by UPRC in its

supplement. Even so, UPRC delineates its admission from its denial, so its answer is

sufficient. Sandusky’s motion to deem RFA 9 admitted is denied.

       RFA No. 11

       RFA No. 11 asks UPRC to admit that as part of the Settlement Agreement UPRC

and the Layton Family agreed to the Initial Access Agreement in which the parties recited

their intent to have the plume of contamination on the property fully delineated and

properly characterized so that the spilled pollution could be remediated. UPRC admitted

that the Settlement Agreement and initial access agreement “state[] what is stated therein,”

                                                 9
         Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 10 of 16




and that the parties entered into the initial access agreement, but otherwise denied the RFA.

In its supplement, UPRC denies the RFA and explains its denial with more specific

language from the agreements. Although this appears to be a denial in form but not

substance, the Court finds UPRC’s answer sufficient. Sandusky’s motion to deem this RFA

admitted is denied.

         RFA No. 12

         RFA No. 12 asks UPRC to admit that as part of the Settlement Agreement, UPRC

and the Layton Family agreed to the Initial Access Agreement in which the Layton family

recited their intent to grant railroad access to the property for a specified period of time so

UPRC could conduct remediation of the spilled pollution, including installation of wells

and a remediation system on the Property. UPRC’s response referred Sandusky to its

answer to RFA No. 11 and “otherwise [] denied” the rest of the request. Its supplement

refers Sandusky to its supplemental response to RFA No. 11.

         Rather than answer the RFA, UPRC chose to reference another response and

ambiguously “otherwise” deny the remainder of the request, which is no answer at all.

UPRC is ordered to fully respond to this interrogatory within seven days of the date of this

order.

         RFA No. 13

         RFA No. 13 requests UPRC to admit that a second attempt to remediate the Spilled

Pollution was made in 2004 by UPRC using remedial technology and utilizing air

stripping/soil vapor extraction in a wellhead system. Then, after the data from the pilot

study showed little to no effectiveness, the system was shut down based on the

                                              10
      Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 11 of 16




recommendation of the environmental consultant. UPRC admitted this RFA “generally,”

then referred Sandusky to documents maintained by ODEQ. In its supplement, UPRC

refers to its supplemental response to Interrogatory No. 4, and adds the referenced

remediation lasted a year and the consultant at the time then concluded that the remediation

system was not effective for the site.

       UPRC does not specifically deny any portion of this RFA and improperly refers to

other documents and answers. UPRC is ordered to fully respond to this interrogatory within

seven days of the date of this order.

       RFA No. 14

       RFA No. 14 asks UPRC to admit that the efforts UPRC made were ineffective to

fully and effectively remediate the spilled pollution, and UPRC and ODEQ knew this by

the end of September 2006 at which time all existing remediation systems had been shut

down due to ineffectiveness. UPRC objected to this request as vague and incomplete,

admitted to monitoring and trying several remediation efforts with ODEQ approval, and

then denied the rest of the RFA and referred Sandusky to documents maintained by ODEQ.

In its supplement, UPRC refers Sandusky to its supplemental response to Interrogatory No.

4.

       UPRC has not offered a convincing explanation as to how RFA No. 14 is vague and

incomplete, so UPRC’s objection on that basis is overruled. UPRC is thus ordered to fully

respond to this RFA within seven days of the date of this order. It should go without saying

by this point, but a proper response will either unqualifiedly admit or deny the

interrogatory, or if the interrogatory is admitted in part and denied in part, it will

                                            11
       Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 12 of 16




specifically identify the portions of the interrogatory that are admitted and the portions that

are denied.

       RFA No. 15

       RFA No. 15 asks UPRC to admit that a third remediation plan was developed by

UPRC to remediate the spilled pollution which involved a Membrane Interface Probe study

to be followed by the implementation of a passive reactive barrier and that this plan was

never implemented—thus, there was no effective and full remediation of the spilled

pollution as a result of that plan. UPRC admitted that the 2008 remediation plan was

developed to remediate the area affected by the materials release and that this plan was

never implemented, but then denied the rest of the RFA because “it is unclear on what is

meant by the phrase ‘effective and full remediation.’” UPRC also referred Sandusky to

ODEQ documents. UPRC’s supplement refers Sandusky to its supplemental response to

Interrogatory No. 4.

       UPRC’s supplemental response improperly refers Sandusky to another discovery

answer, while UPRC’s original response to RFA No. 15 was sufficient. UPRC admitted to

specific portions and denied other with an explanation where necessary. Sandusky’s

motion to deem RFA 15 admitted is denied.

       RFA No. 18

       RFA No. 18 asks UPRC to admit that in January 2012, UPRC was not implementing

any plan to fully remediate the spilled pollution and the ODEQ advised UPRC that: (1) CT

in the spilled pollution was hazardous waste because it was present in concentrations above

.5 mg/L in the surface creek water and groundwater; (b) CT in the surface water was a

                                              12
      Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 13 of 16




violation of the federal Clean Water Act; (c) hazardous waste was being released into the

creek on the Property; (d) the CT plume was going under the creek so it can enter the

Cimarron River directly; and (e) the ODEQ rejected UPRC’s plan to use risk assessment

for the spilled pollution, stating that risk assessment should not be used in such a way that

it would relieve UPRC of its regulatory obligations. UPRC denied that it was not

implementing any plan and admitted that the letter states what is written therein. In its

supplement, UPRC adds that it was investigating all through this time in order to get a

remediation plan and refers Sandusky to its supplemental response to Interrogatory No. 4.

       UPRC’s admission to what is written in the referenced document is insufficient, and

UPRC fails to admit or deny the specific portions of the RFA. UPRC is ordered to fully

respond within seven days of the date of this order.

       RFA No. 21

       RFA No. 21 asks UPRC to admit that by 2013 the results of testing from the

monitoring well installed by UPRC showed that CT was moving along the banks of the

Cimarron River and the contaminant groundwater was probably impacting the river. UPRC

objects that this RFA is vague because it does not identify what “testing” or “probably”

means. UPRC then refers Sandusky to documents maintained by ODEQ. In its supplement,

UPRC denies the RFA as written because it is unaware of monitoring that shows that CT

was “moving along the banks” of the Cimarron River and that monitoring has only shown

CT discharge to the river at very low concentrations.

       UPRC supplemental answer denies the RFA in its entirety, so its objection on

vagueness grounds is moot, and Sandusky’s motion to deem the RFA admitted is denied.

                                             13
         Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 14 of 16




         Requests for Production

         Sandusky complains that although UPRC made a subsequent production of

documents after June 1, 2020, UPRC’s failure to withdraw its objections to her requests

for production or to amend any of its responses to the requests for production do “nothing

to resolve the essential discovery disputes” contained in her original motion to compel.

         A party can request relevant documents from another party; the request must

describe the requested documents with “reasonable particularity.”9 The response must state

that the documents will be produced (or inspection will be allowed) or the grounds for

objection with specificity, “including the reasons.”10 The objection must specify whether

there are documents being withheld based on that objection. A partial objection must

specify the part objected to, and the objecting party must produce the documents outside

of the scope of the objection.11 “[W]hen a discovery request appears relevant on its face,

the party resisting the request bears the burden to establish that the requested discovery:

(1) does not come within the broad scope of relevance as defined by Rule 26(b)(1), or (2)

is of such marginal relevance that the potential harm the discovery may cause outweighs

the presumption in favor of broad disclosure.”12




9
    Id. 34(a).
10
     Id. 34(b)(2)(B).
11
  Id. 34(b)(2)(c); Bays, 2009 WL 10674508, at *3 (“If a party objects to part of a request
for production, it must state its objections and specify the objectionable part of the request,
include its reasons for the objection, and produce information responsive to the non-
objectionable portion of the request.”).
12
     Bays, 2009 WL 10674508, at *3.

                                              14
           Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 15 of 16




           Even if UPRC met its production requirements, it failed to properly specify which

documents it withheld based on the general objections it made, and which documents it

produced outside the scope of that objection.13 Without this information, both Plaintiff and

the Court are left guessing about the sufficiency of its responsive production. 14 UPRC is

accordingly ordered to try again, lodging specific objections to Sandusky’s requests and

explaining the specific documents it withholds based on its specific objections and the

specific documents it produces outside the scope of its objections within seven days of the

date of this order. If the parties cannot work together to resolve UPRC’s objections once

UPRC provides more clarity about its reasoning and the documents affected, Sandusky

may promptly notify the Court.

                                          Conclusion

           For the foregoing reasons, Dkts. 55 and 56 are GRANTED IN PART AND

DENIED IN PART and Dkt. 82 is GRANTED in PART and the remainder is MOOT,

as set forth more fully above. Plaintiff UPRC is ORDERED to lodge specific objections

to Defendant Sandusky’s requests for production and explain the specific documents it




13
  See, e.g., Outdoor Channel, Inc. v. Performance One Media, LLC, No. 10-CV-30-JHP-
PJC, 2011 WL 864333, at *1 (N.D. Okla. Mar. 10, 2011) (“Because the document
responses do not adequately explain what documents have been produced and what
documents have not been produced, there is no way of ascertaining the adequacy of the
response. Plaintiff has no idea of the completeness of Defendants’ responses, and neither
does the Court.”).
14
     Id.

                                              15
      Case 5:18-cv-00350-PRW Document 100 Filed 08/04/20 Page 16 of 16




withholds based on its specific objections and the specific documents it produces outside

the scope of its objections within seven days of the date of this order.

       IT IS SO ORDERED this 4th day of August, 2020.




                                             16
